Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/12/2018.
It is noted that Applicants cannot file an RCE to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined as a matter of right (i.e., applicant cannot switch inventions). Any newly submitted claims that are directed to an invention that is independent and distinct from the invention previously claimed will be withdrawn from consideration and not entered. See MPEP 706.07(h).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/503400 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the co-pending application (see particularly claims 1, 3, and 4 of the co-pending application, which are more specific than the claimed structure of the present invention).
	Regarding claim 20, the claimed subject matter of the co-pending application does not specifically state that the G-hook is made of plastic. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the G-hook of plastic in .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bathum (US 7,121,020) in view of Pundyk (US 8,523,629).
Regarding claim 15, Bathum discloses an apparatus (sandal 10) for wearing on a foot, comprising a sole (midsole assembly 14, outsole 16) of the apparatus, the sole including an interior wing (medial strap 25); and a hook strap (strap 18) made of strapping connected to the interior wing (at strap keeper 30) and at least one other point on the sole (for example, keeper 28) (column 2, lines 5-42; Fig. 1, 2). 
Bathum discloses that the strap 18 may be fastened to itself with a variety of different fasteners, but does not specifically disclose a G-hook and a plurality of pockets. Pundyk teaches an apparatus including a strap fastener (attachment mechanism 66) including a G-hook (hook member 68), and strapping (strap 44) including a plurality of pockets (hook receiving panel 70) for receiving the G-hook, where moving the G-hook to a different pocket adjusts the fit of the apparatus (column 5, line 66-column 6, line 18; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 16, the G-hook would be attached to an end of the hook strap.
Regarding claim 17, Bathum discloses that the hook strap is looped through a ring (center ring 22).
Regarding claim 18, Bathum discloses that the apparatus is a sandal.
Regarding claim 19, Pundyk teaches that the plurality of pockets are formed by stitching in a second piece of strapping on top of the hook strap (column 6, lines 58-60; Fig. 1, 2).
Regarding claim 20, the combination of Bathum and Pundyk does not disclose the specific material of the G-hook. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the G-hook of plastic in order to use a material well known for making hooks which is inexpensive and sufficiently rigid.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 03/06/2021 have been fully considered but they are not persuasive. Applicant argues that neither Bathum nor Pundyk teach an interior wing on the sole. However, Bathum clearly discloses an interior wing (medial strap 25), the hook strap connected to the interior wing (at strap keeper 30) (column 2, lines 17-25, 40-42; Fig. 1, 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732